Citation Nr: 0836478	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for chloracne, claimed as 
unspecified skin condition.

2.  Whether new and material evidence has been received to 
reopen service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2008, the veteran testified at a Board hearing 
before the undersigned, sitting in Columbia, South Carolina.  
A transcript of the hearing has been added to the record. 


FINDINGS OF FACT

1.  On August 4, 2004, the RO issued a rating decision 
denying service connection for a skin condition and diabetes 
mellitus; the veteran did not enter a notice of disagreement 
within one year of notice of that decision.

2.  The evidence associated with the claims file subsequent 
to the August 2004 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims for service connection for a skin condition or for 
diabetes mellitus.




CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service 
connection for a skin condition and diabetes mellitus became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The additional evidence received since the August 2004 
rating decision is not new and material, and the claim for 
service connection for a skin condition and diabetes mellitus 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The August 2004 rating decision detailed why service 
connection for a skin condition and for diabetes mellitus 
were denied.  Service treatment records were negative for 
either of the chronic conditions or ongoing symptoms related 
to the conditions.  There was no record of exposure to 
herbicides or service in the Republic of Vietnam.  The 
veteran's contention about being exposed to equipment and 
jungle fatigues that had been in Vietnam was on record.

On August 4, 2004, the RO issued a rating decision denying 
service connection for a skin condition and diabetes 
mellitus.  The veteran did not enter a notice of disagreement 
within one year of notice of that decision.  For this reason, 
the August 2004 rating decision denying service connection 
for a skin condition and diabetes mellitus became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The new evidence associated with the claims file since the 
August 2004 decision includes a VA examination for diabetes 
mellitus, a buddy statement, VA medical treatment records, 
written submissions and Board hearing testimony from the 
veteran, and a table listing Agent Orange testing sites and 
dates.

The Board finds that the evidence associated with the claims 
file subsequent to the August 2004 rating decision does not 
to relate to the unestablished facts of in-service herbicide 
exposure or in-service chronic symptoms necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims for service 
connection for chloracne, claimed as a skin condition, or for 
diabetes mellitus.  

The VA examination confirmed that the veteran now has 
diabetes mellitus; however, a current diagnosis of diabetes 
mellitus was not in question when the claim was denied 
previously in August 2004.  That is also true of the other 
recent medical treatment records, which do not related to the 
unestablished facts of in-service herbicide exposure or in-
service chronic symptoms.  The buddy statement of July 2006 
reiterates the veteran's belief that equipment coming back 
from Vietnam was contaminated; however, this statement does 
not raise a reasonable possibility of substantiating the 
claims.  The RO's letter of May 2007 states that the RO did 
not receive specific or detailed information about the 
veteran's possible Agent Orange exposure, and thus, could not 
verify the exposure.  

The submitted table of testing sites and dates shows testing 
in Hawaii from 1966 to 1968.  The veteran served from 1972 to 
1975.  Thus, that evidence is not material because it does 
not tend to show in-service herbicide exposure during the 
period of active duty service.  

The veteran also testified at his Board hearing that a doctor 
told him only veterans exhibited the skin symptoms that he 
did.  The record was held open an additional 30 days so that 
the veteran or his representative could obtain and submit a 
written opinion from the doctor.  The current record does not 
contain such an opinion.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen service connection for 
chloracne and diabetes mellitus has not been received, the 
requirements for reopening are not met.  As the threshold 
burden of new and material evidence to reopen the finally 
disallowed claim has not been met, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2006 of the information and evidence needed 
to substantiate claims to reopen service connection for 
chloracne, claimed as a skin condition, and diabetes 
mellitus, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The notice provided in May 2006 
addressed the specific information and evidence necessary to 
reopen the claims for service connection for chloracne and 
diabetes mellitus, and adequately informed him of the 
specific bases for the prior denials of his claims.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  

The May 2006 notice also complied with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, because the service 
connection claims are not being reopened, so will not be 
granted on the merits, and no effective date or rating will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA obtained service treatment records, VA treatment 
records, and afforded the veteran a VA examination.  The 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim, including at a personal 
Board hearing.  The Board finds that in this case VA has also 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.


ORDER

New and material evidence not having been received, reopening 
of service connection for chloracne, claimed as unspecified 
skin condition, is denied.

New and material evidence not having been received, reopening 
of service connection for diabetes mellitus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


